Citation Nr: 0807025	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial rating higher than 40 percent for a 
low back strain with lumbago and an annular tear at L4-5 and 
disc protrusion.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan 




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1975 to August 1978 and from January 1979 to October 
2004.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  While on appeal in a rating decision, dated in 
April 2006, the RO increased the rating to 40 percent, 
effective from the date of service connection, October 30, 
2004. 


FINDING OF FACT

Low back strain with lumbago and an annular tear at L4-5 and 
disc protrusion is manifested by flexion to 45 degrees with 
pain radiating to the lower extremities without ankylosis or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months; since November 30, 2005, 
there is mild sensory involvement in the left lower 
extremity. 


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for low back 
strain with lumbago and an annular tear at L4-5 and disc 
protrusion based on limitation of motion and incapacitiating 
episodes have not been met; since November 30, 2005, the 
criteria for a separate 10 percent rating based on objective 
neurological abnormality have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 8520 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided content-complying VCAA notice on the 
underlying claim of service connection by letter, dated in 
October 2004.  Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's rating of 
the disability does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
the initial higher rating for residuals of a right thumb 
fracture.  Dingess at 19 Vet. App. 473. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The VA has provided the veteran with 
current examinations containing sufficient clinical findings 
and medical opinions to adjudicate the claim.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, no further assistance to the veteran 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background 

On VA examination in September 2004, the veteran stated that 
in 1997 he fell on stairs, injuring his low back.  He 
complained of pain in the area of the beltline that was 
aching and occasionally sharp in nature and radiated into the 
left buttock, occurring 3 to 4 times a week and lasting 
several hours.  No incapacitating episodes were noted.  It 
was noted that the veteran was able to perform activities of 
daily living without limitation. 

Examination revealed normal posture and gait.  There was full 
range of motion of the lumbosacral spine without pain.  There 
was some tenderness in the right paravertebral area.  
Neurological examination of the lower extremities revealed 
intact motor and sensory function and deep tendon reflexes.  
X-rays of the lumbar spine were normal. 

A service department record, dated November 30, 2005, shows 
that the veteran complained of low back pain radiating to the 
legs. No orthopedic or neurological abnormality was found.  A 
MRI revealed showing a herniated disc with annular tear at 
L4-L5.   
 
In a statement in December 2005, a private physician reported 
that the referred pain to the left foot was due to the low 
back disability. 

On VA examination in February 2006, the veteran complained of 
lower back pain radiating into the buttocks, especially into 
the left buttock and left lower extremity.  The pain was 
constant and aggravated by turning or lifting heavy objects.  
The veteran was able to walk unaided, and the back problem 
did not limit his daily activities, but the veteran avoided 
heavy lifting, jogging, running, or any strenuous activity. 

On testing range of motion, lumbar flexion was to 45 degrees, 
extension was to 30 degrees, left and right lateral flexion 
were to 30 degrees, and left and right lateral rotation were 
to 30 degrees.  There was pain throughout flexion and at the 
limit of right lateral flexion.  It was noted that repeated 
flexion did not decrease function. There was moderate 
tenderness of the lumbar muscles as well as some weakness.  
There was no spasm, but the veteran was noted to have 
decreased lumbar lordosis and walked with a slow and antalgic 
gait.  Sensory and motor examinations were normal as were 
reflexes and deep tendon reflexes.  The Lasegues sign was 
negative bilaterally and there were no non-organic physical 
signs.  The diagnosis was chronic lumbago with an annular 
tear with mild bulge/protrusion without contact with the 
nerve root. 

On VA examination in August 2006, the veteran complained of 
low back pain with stiffness and weakness, radiating into the 
left lower extremity.  It was noted that flare-ups did not 
impair daily living.  There were no incapacitating episodes.  
On testing range of motion, lumbar flexion was to 85 degrees, 
extension was to 10 degrees, left and right lateral flexion 
were to 25 degrees, and left and right lateral rotation were 
to 25.  There was increased pain at the end points of range 
of motion, but no further limitation of motion with 
repetitive movement.   The neurological evaluation was 
grossly intact, except for decreased sensation in the L5 
nerve root.    



Rating Criteria

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007)

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which are based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Low back strain with lumbago and an annular tear at L4-5 and 
disc protusion is currently rated 40 percent disabling under 
Diagnostic Code 5237.  The disability is rated under either 
the criteria of the General Rating Formula for Diseases and 
Injuries of the Spine or the criteria under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a separate rating may be assigned for objective 
neurological abnormality under the appropriate neurological 
Diagnostic Code.

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, based on limitation of motion is 
unfavorable ankylosis of the entire thoracolumbar spine. 



Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 60 percent, are incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  An incapacitating episode is a period of acute signs 
and symptoms that required bed rest prescribed by a physician 
and treatment by a physician.

For objective neurological abnormality, the appropriate 
Diagnostic Code for incomplete paralysis of the sciatic nerve 
is Diagnostic Code 8520.  Under DC 8520, the criterion for a 
10 percent is mild incomplete paralysis.  When the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  38 C.F.R. § 4.124(a).

Analysis

Under the General Rating Formula, the criterion for the next 
higher rating, 50 percent, based on limitation of motion is 
unfavorable ankylosis of the entire thoracolumbar spine.  On 
VA examination in September 2004, there was full range of 
motion of the lumbosacral spine without pain.  In November 
2005, service department records show that no orthopedic 
abnormality was found.  On VA examination in February 2006, 
lumbar flexion was to 45 degrees, extension was to 30 
degrees, left and right lateral flexion were to 30 degrees, 
and left and right lateral rotation were to 30 degrees.  And 
on VA examination in August 2006, lumbar flexion was to 85 
degrees, extension was to 10 degrees, left and right lateral 
flexion were to 25 degrees, and left and right lateral 
rotation were to 25.  Considering functional loss due to 
pain, the findings do not equate or more nearly approximate 
unfavorable ankylosis of the entire thoracolumbar spine.  For 
this reason, the criterion for a rating higher than 40 
percent based on limitation of motion has not been met at any 
time during the appeal. 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for the next 
higher rating, 60 percent, are incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months. 

On VA examinations in September 2004, in February 2006, and 
in August 2006, no incapacitating episodes, that is, a period 
of acute signs and symptoms that required bed rest prescribed 
by a physician and treatment by a physician, were documented.  
For this reason, the criteria for a rating higher than 40 
percent based on incapacitating episodes have not been met at 
any time during the appeal.

For objective neurological abnormality, under DC 8520, the 
criterion for a 10 percent is mild incomplete paralysis.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.

On VA examination in September 2004, the veteran complained 
of pain, radiating into the left buttock, but the 
neurological examination of the lower extremities revealed 
intact motor and sensory function and deep tendon reflexes.  
In November 2005, service department records show that the 
veteran complained of low back pain radiating to the legs, 
again no neurological abnormality was found.  
 
In a statement in December 2005, a private physician reported 
that the referred pain to the left foot was due to the low 
back disability. 

On VA examination in February 2006, the veteran complained of 
lower back pain radiating into the buttocks, especially into 
the left buttock and left lower extremity.  The sensory 
examination was normal.  On VA examination in August 2006, 
the veteran complained of low back pain with stiffness and 
weakness, radiating into the left lower extremity.  The 
neurological evaluation was grossly intact, except for 
decreased sensation in the L5 nerve root.  

The record shows that the veteran has consisting complained 
of back pain radiating to the left lower extremity and there 
is evidence of disc protrusion by MRI.  And on recent VA 
examination, there was decreased sensation in the L5 nerve 
root. 



As the neurological abnormality is wholly sensory and the 
involvement is mild, a separate 10 percent rating is 
warranted since November 30, 2005, when a service department 
record showed that the veteran complained of low back pain 
radiating to the legs, and a MRI revealed a herniated disc 
with annular tear at L4-L5.  Before November 30, 2005, no 
objective neurological abnormality was found, although the 
veteran did complain of radiating pain.  The criteria for a 
20 percent are not warranted as moderate incomplete paralysis 
is not shown. 

In deciding the appeal, the Board has considered the benefit-
of-the-doubt standard of proof, but determines that the 
evidence is not in equipoise so that the standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

For the above reasons, the appeal is denied in part and 
granted in part. 


ORDER

A rating higher than 40 percent for low back strain with 
lumbago and an annular tear at L4-5 and disc protrusion based 
on either limitation or motion or incapacitating episodes is 
denied. 

Since November 30, 2005, a separate, 10 percent for low back 
strain with lumbago and an annular tear at L4-5 and disc 
protrusion based on objective neurological abnormality is 
granted, subject the law and regulations, governing the award 
of monetary benefits.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


